ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-187, concluding that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.4(c) (failure to explain a matter to the extent necessary for the client to make informed decisions about the representation) and RPC 1.5(b) (failure to communicate the basis or rate of the fee in writing), and good cause appearing;
It is ORDERED that CARL D. GENSIB is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.